DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Response to Amendment
2. 	Applicant's amendment filed and 7/23/21 has been entered and made of record.
Claims 1-12, are pending in the application.
Response to Arguments
3. 	In response to applicant's amendment filed on 7/23/21 and persuasive arguments, the rejection of claims 1-12, non- statutory double patenting rejection of claim  16, 20- 27 of patent number 10,482,346, has been withdrawn. Furthermore, in response to applicant's submission of a terminal disclaimer filed on 7/23/21  to  overcome the nor- statutory type double patenting rejection of claim  1-12,   the double patenting rejection of claim 1-12 , has been withdrawn.
 Terminal Disclaimer
4.	The terminal disclaimer filed on 7/23/21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US. Patent Number 10,482,346 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
 5.	The following is an examiners statement of reasons for allowance:
Claims 1-12, are allowed. 
In response to applicant's amendment filed on 7/23/21 and persuasive arguments, the rejection of claims 1- 12, non- statutory double patenting rejection of claim 16, 20 -27 of patent number 10,482,346, has been withdrawn.
Furthermore, in response to applicant’s submission of a terminal disclaimer fed on 7/23/21 to overcome the non-statutory type double patenting rejection of claim 1 - 12 the double patenting rejection of claim 1-12, has been withdrawn and allowed.
Claims 2- 6, these claims are also allowed, as they are dependent from claim 1.
Claims 8- 12, these claims are also allowed, as they are dependent from Claim 7.
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be dearly labeled "Comments on Statement of Reasons for Allowance”.



Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should he directed to SHEELA C, CHAVVAN whose telephone number is (571) 272-7446, The examiner can normally be reached on 7.30   to  5.30, if attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status Information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: //pair direct uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (loll-free? if you would like assistance from a USPTG Customer Service Representative or access to the automated information system, call 800-786-9199 UN USA OR CANADA) are 577 - 272-1000

 /SHEELA C CHAWAN/
 Primary Examiner, Art Unit 2669